RENDERED: MARCH 4, 2022; 10:00 A.M.
                               TO BE PUBLISHED

                      Commonwealth of Kentucky
                                 Court of Appeals

                                    NO. 2019-CA-1740-MR


KEVIN RAY BURDINE                                                                APPELLANT



                    APPEAL FROM FAYETTE CIRCUIT COURT
v.                  HONORABLE JOHN E. REYNOLDS, JUDGE
                ACTION NOS. 18-CR-00802-002 AND 19-CR-01044-002



COMMONWEALTH OF KENTUCKY                                                          APPELLEE



                                           OPINION
                                          AFFIRMING

                                          ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

MAZE, JUDGE: The single question in this appeal is whether the Fayette Circuit

Court erred in refusing to suppress statements made in the course of a police

interrogation. Appellant Burdine argues that because the interrogation was

conducted without properly advising him of his Miranda1 rights, any evidence


1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
obtained in the interview must be suppressed. Finding no error in the circuit

court’s denial of Burdine’s motion, we affirm its decision in this case.

             The facts are straight-forward and undisputed. In the course of a

police interrogation while in custody on unrelated charges, Burdine confessed to a

burglary. After Burdine subsequently moved to suppress his confession, the

Fayette Circuit Court conducted a suppression hearing at which only Lexington

Metro Police Detective David Fetko testified. Detective Fetko stated that in July

2018, he went to the Fayette County Detention Center to interview Burdine about a

February 2018 burglary. While gathering preliminary information during the

initial stages of the interrogation, Detective Fetko told Burdine that he was going

to give him a little background information about the case and then read him his

Miranda rights. He did advise Burdine at that time “if you want to talk to me

great, if you don’t great.” However, Detective Fetko testified at the hearing that

ten to fifteen minutes into the interview, he realized he had forgotten to read

Burdine his rights. At that point, Burdine had already confessed to having

committed the burglary.

             Detective Burdine also testified that upon realizing his mistake, he

excused himself from the interrogation room in order to review the tape to confirm

whether he had or had not given Burdine the requisite Miranda warnings. The

audio tape confirmed that Detective Fetko had failed to read Burdine his rights up


                                         -2-
to that point. Dectective Fetko then re-entered the interrogation room, advised

Burdine of his Miranda rights, asked Burdine a few questions, and reviewed the

facts about the burglary. Burdine then admitted to committing the burglary a

second time.

               Detective Fetko admitted at the hearing that Burdine’s first statement

was more detailed and that Burdine’s second statement was just a shorter version

of the first. After listening to excerpts from the audio tape of the confession, the

circuit court heard argument of counsel before denying Burdine’s motion to

suppress. Burdine thereafter entered a conditional guilty plea reserving for

appellate review the denial of his motion to suppress his confession to having

committed the crime charged.

               The Supreme Court of Kentucky has clearly laid out the standards by

which we review a trial court’s ruling on a suppression motion. First, we review

the trial court’s factual findings for clear error and we are to “deem conclusive the

trial court’s factual findings if supported by substantial evidence.” Williams v.

Commonwealth, 364 S.W.3d 65, 68 (Ky. 2011). Next, we review de novo the trial

court’s application of the law to those facts. Id. Further, the ability to assess the

credibility of witnesses and to draw reasonable inferences from the testimony at a

suppression hearing “is vested in the discretion of the trial court.” Pitcock v.

Commonwealth, 295 S.W.3d 130, 132 (Ky. App. 2009) (citing Commonwealth v.


                                          -3-
Whitmore, 92 S.W.3d 76, 79 (Ky. 2002)). With these principles in mind, we turn

to an examination of the arguments pressed for reversal.

             Relying upon Missouri v. Seibert, 542 U.S. 600, 124 S. Ct. 2601, 159

L. Ed. 2d 643 (2004), Burdine insists that the circuit court incorrectly applied the

law in concluding that his second warned statement was admissible. Burdine

maintains that his second statement was so tainted by the use of a technique

commonly known as “Reverse Miranda” as to render it inadmissible. Burdine

describes the technique as one in which an officer obtains a confession without

reading the suspect the required Miranda warnings and then conducts a second

interview after giving the Miranda warnings to confirm what the suspect had

previously admitted to in the first interview. In Seibert, a majority of the United

States Supreme Court held that the use of the invalid “question-first” technique

during custodial interrogations necessarily casts doubt on the voluntary nature of

any subsequent Miranda waivers. Id. at 612-13, 124 S. Ct. at 2610-11. See also

id. at 619, 124 S. Ct. at 2614 (Kennedy, J., concurring).

             However, as the Commonwealth points out, Justice Kennedy

concurred in result only, stating that post-Miranda statements obtained using the

“question-first” technique are invalid only where police deliberately employ the

technique to circumvent the suspect’s Miranda rights. Id. at 621-22, 124 S. Ct. at

2616 (Kennedy, J., concurring). Further, the Supreme Court of Kentucky has


                                         -4-
noted in subsequent cases that because Seibert was a plurality decision, its holding

is confined to the “position taken by those Members who concurred in the

judgments on the narrowest grounds.” Callihan v. Commonwealth, 142 S.W.3d

123, 126 (Ky. 2004) (quoting Marks v. United States, 430 U.S. 188, 193, 97 S. Ct.

990, 993, 51 L. Ed. 2d 260 (1977)).

             Thus, in our view, the pivotal inquiry in this appeal is whether the

confession in this case was obtained by the use of a deliberate police tactic like the

one condemned in Seibert or was simply the product of a good-faith Miranda

mistake similar to the officer’s oversight in Oregon v. Elstad, 470 U.S. 298, 309,

105 S. Ct. 1285, 1293, 84 L. Ed. 2d 222 (1985). In Elstad, the Supreme Court

concluded that:

             It is an unwarranted extension of Miranda to hold that a
             simple failure to administer the warnings,
             unaccompanied by any actual coercion or other
             circumstances calculated to undermine the suspect’s
             ability to exercise his free will, so taints the investigatory
             process that a subsequent voluntary and informed waiver
             is ineffective for some indeterminate period. Though
             Miranda requires that the unwarned admission must be
             suppressed, the admissibility of any subsequent statement
             should turn in these circumstances solely on whether it is
             knowingly and voluntarily made.

470 U.S. at 309, 105 S. Ct. at 1293.

             Here, after considering the evidence presented at the hearing in light

of those opinions, the circuit court entered the following findings and conclusions:


                                          -5-
                   The Officer advised Mr. Burdine prior to the initial
            interrogation that he did not have to answer his questions
            and that he would be given his formal Miranda rights.
            However, the Officer failed to give him his Miranda
            rights once the conversation began. There is no evidence
            that the [O]fficer purposefully or deliberately employed
            this tactic. Therefore, as the Supreme Court explained in
            Missouri v. Seibert, the principles of Elstad should be
            applied because the two-step approach was not
            deliberately used. 542 U.S. at 603. The question then is
            whether Mr. Burdine knowingly and voluntarily gave his
            second confession.

            As to the nature of Burdine’s second confession, the circuit court

found no evidence that Detective Fetko coerced Burdine into confessing, nor

anything to suggest that Detective Fetko employed improper tactics in making

Burdine agree to the statements he made in the first non-Mirandized confession.

Thus, the circuit court found there was no reason to believe that Burdine’s second

confession had not been voluntarily and knowingly given. Again citing Elstad, the

circuit court concluded that Burdine had simply “responded to unwarned yet

uncoercive questioning” and thus he was “not thereby disabled from waiving his

rights and confessing after he [had] been given the requisite Miranda warnings.”

            We reiterate the rationale underpinning Elstad:

            We must conclude that, absent deliberately coercive or
            improper tactics in obtaining the initial statement, the
            mere fact that a suspect has made an unwarned admission
            does not warrant a presumption of compulsion. A
            subsequent administration of Miranda warnings to a
            suspect who has given a voluntary but unwarned
            statement ordinarily should suffice to remove the

                                        -6-
             conditions that precluded admission of the earlier
             statement. In such circumstances, the finder of fact
             may reasonably conclude that the suspect made a
             rational and intelligent choice whether to waive or
             invoke his rights.

470 U.S. at 314, 105 S. Ct. at 1296 (emphasis added).

             Burdine nevertheless argues that Detective Fetko’s failure to

undertake “curative measures” before obtaining a second statement undermines

any finding that the second statement could be voluntary. Elstad specifically

dispels that contention:

             The standard Miranda warnings explicitly inform the
             suspect of his right to consult a lawyer before speaking.
             Police officers are ill-equipped to pinch-hit for counsel,
             construing the murky and difficult questions of when
             “custody” begins or whether a given unwarned statement
             will ultimately be held admissible.

470 U.S. at 316, 105 S. Ct. at 1297. Thus, Burdine’s suggestion that Officer Fetko

should have undertaken curative measures in addition to giving him Miranda

warnings is unavailing.

             Returning to Callihan, we emphasize that our Supreme Court

interpreted Seibert as requiring exclusion of post-warning statements only “where

police deliberately employ the technique to circumvent the suspect’s Miranda

rights” and stated that such a determination cannot be made “absent an evidentiary

hearing” addressing that specific issue. 142 S.W.3d at 125-26 (emphasis added).

In the current case, after hearing the evidence and argument of counsel, the circuit

                                         -7-
court found that Detective Fetko’s failure to properly Mirandize Burdine was the

result of an honest mistake. We find nothing in the record suggesting that

Detective Fetko intentionally used Burdine’s first statement in an attempt to

overcome Burdine’s will in giving the second post-Miranda statement. Burdine

does not point to any evidence suggesting that Detective Fetko deliberately

employed the “question-first” technique to circumvent his Miranda rights.

             While Burdine contends that the circumstances surrounding Detective

Fetko’s questioning were inherently coercive, he does not point to any evidence

which would cast doubt on the voluntariness of his post-Miranda statements.

Indeed, nothing in this record allows us to conclude that the circuit court’s findings

lack the support of substantial evidence. It was well within the discretion of the

circuit court to assess the credibility of witnesses and to draw reasonable

inferences from the testimony at the suppression hearing. On the undisputed facts

of this case, we concur in the circuit court’s assessment and hold that it did not

clearly err in denying Burdine’s motion to suppress his post-Miranda statements.

             Accordingly, we affirm the decision of the Fayette Circuit Court.



             ALL CONCUR.




                                          -8-
BRIEF FOR APPELLANT:   BRIEF FOR APPELLEE:

Noel Caldwell          Daniel Cameron
Jerry L. Wright        Attorney General of Kentucky
Lexington, Kentucky
                       Courtney J. Hightower
ORAL ARGUMENT FOR      Assistant Attorney General
APPELLANT:             Frankfort, Kentucky

Jerry L. Wright        ORAL ARGUMENT FOR
Lexington, Kentucky    APPELLEE:

                       Christina L. Romano
                       Assistant Attorney General
                       Frankfort, Kentucky




                       -9-